Title: Thomas Jefferson to Jean Guillaume Hyde de Neuville, 31 December 1811
From: Jefferson, Thomas
To: Hyde de Neuville, Jean Guillaume


          
                  Sir 
                   
                     Monticello 
                     Dec. 31. 11.
          An absence of 6. weeks from home has prevented my earlier acknolegement of your letter of Nov. 22. I am happy to learn from that that Madame d’Houditot 
                  d’Houdetot continues in life and health. there was no person in France from whom I recieved more civilities or for whom I entertained higher regard, and it would at all times be pleasing to me to shew my senses 
                  sense of it by services to those for whom she interests herself. your wishes therefore become mine, and I have communicated the case of your friend in a letter to the President.
			 but
			 if you could engage Colo Williams to recommend, it would be more than equal to all other recommendations.
			 whatever he would desire in such
				a
			 case would be done by the Secretary at war without further enquiry, and I think he would be readily disposed c 
                  to comply with your wishes. I shall be happy if any aid I can give on this occasion may be useful to your friend or
			 gratifying to yourself,
		   and pray you to accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        